Citation Nr: 1139970	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-18 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for chronic left ankle instability with degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran had active service from December 1982 to July 1985. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO), which denied a claim to reopen service connection for a left ankle disorder. 

In April 2010, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of the hearing has been associated with the Veteran's claims file.  In December 2010, the Board found that new and material evidence had been received to reopen the claim.  The Board remanded the matter, on the merits, for additional development.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, chronic left ankle instability with degenerative arthritis was incurred during active duty service.  


CONCLUSION OF LAW

The criteria for service connection for chronic left ankle instability with degenerative arthritis have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 

In April 2007 correspondence, VA advised the Veteran of the criteria for service connection.  

VA has also assisted the claimant in supporting his claim for benefits.  VA and identified private outpatient treatment records have been obtained.  Additionally, in January 2011, pursuant to the Board's remand directive, the Veteran was afforded a VA examination.  

The Board notes that subsequent to the January 2011 VA examination, the Veteran was not provided a supplemental statement of the case from the Agency of Original Jurisdiction (AOJ).  Indeed 38 C.F.R. § 19.31(b)(1) requires that the AOJ furnish a supplemental statement of the case following the receipt of additional pertinent evidence.  

Here, however, the Board is granting the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to the duty to notify, the duty to assist, or the AOJ's duty to supply a supplemental statement of the case, such error was harmless and will not be further discussed.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Here, the Veteran alleges that he sustained a left ankle injury while playing basketball during service in the U. S. Army.  In this regard, the service treatment records show that in September 1984 and November 1984 the Veteran was treated for injuries to the right ankle; however, there is no indication in any of the records that there was an injury to the left ankle.  The Veteran contends, however, that these records erroneously referred to his left ankle as his right ankle.  

Two months after discharge from service, during a VA examination in September 1985, the Veteran reported several severe sprains in both ankles during his period of active service.  He added that his left ankle had been placed in a cast for a severe ankle sprain.  Following a physical examination, the assessment was ligamentous laxity of both ankles on inversion with minimal symptoms at this time.  

VA outpatient treatment records dated from December 2002 to August 2006 show intermittent treatment for reported left ankle pain. 

A VA examination report dated in April 2007 shows that the Veteran's right ankle disorder was evaluated, however, there are no findings reported as to the left ankle. 

VA outpatient treatment records dated from January 2008 to October 2008 include intermittent references to the left ankle disorder, to include an assessment of left ankle osteoarthritis.   

Private hospital treatment records dated from September 2008 to October 2008 show that the Veteran underwent reconstructive ligament surgery of the left ankle. 

Private outpatient treatment records from J. T. M., M.D., dated from September 2008 to February 2009 show that the Veteran was treated intermittently for symptoms associated with his left ankle disorder.  In September 2009, the Veteran provided a history of injuring his left ankle while playing basketball during his period of active service in 1985.  The impression was chronic ankle instability, both the lateral ankle ligaments and deltoid; degenerative joint disease of the ankle; multiple loose bodies in the left ankle; and peroneal tendonitis, possible peroneal tendon tear. 

A private medical record from Dr. M., dated in March 2010, shows that the Veteran was followed one year and four months post ankle ligament reconstruction.  The impression was degenerative joint disease of the left ankle and superficial peroneal nerve neuropraxia.  Dr. M. opined that the Veteran's arthritis was related to the multiple ankle sprains that he had, and repetitive injuries to the ankle dating back to the time of his military service.  

During his April 2010 video conference hearing, the Veteran indicated that he had injured his left ankle while playing basketball in November 1984.  He indicated that he was treated at the base Army hospital.  He also asserted that his service treatment records incorrectly identified his injury as being to the right ankle instead of the left ankle which had actually been the one that was injured.  

Pursuant to the Board's remand directive, in January 2011, the Veteran underwent a VA examination.  The examiner reviewed the Veteran's service treatment records and his contemporaneous medical records.  A physical examination revealed chronic left ankle instability with degenerative arthritis.  After considering the evidence of record, the examiner opined that the left ankle instability was most likely the result of an injury sustained during active duty service.  

The Board has reviewed the evidence of record and, after affording the Veteran the benefit-of-the-doubt, finds that the criteria for service connection for chronic left ankle instability with degenerative arthritis have been met.  First, there is evidence that the Veteran has a current disability manifested by left ankle instability with arthritis.   

There is also evidence of continuity of left ankle symptoms since service.  In this respect, the Veteran describes experiencing left ankle symptoms ever since an injury during service.  The Veteran is competent to testify to the symptoms of left ankle instability because the symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  In addition, the Board had the opportunity to observe the Veteran's demeanor and listen to his testimony during the hearing in April 2010.  The Board finds his testimony credible.  

Finally, there is competent medical evidence linking the current left ankle disability to service.  In this respect, Dr. M. and the VA examiner provided opinions linking the current left ankle disability to an in-service injury.  Dr. M's opinion appears to be based solely on a history as supplied by the Veteran.  The Board finds that the history provided, while not directly supported by in-service treatment records for a left ankle disorder, is otherwise supported by the record.  See Coburn v. Nicholson, 19 Vet. App. 427, 432-433 (2006) (reliance on a veteran's statements renders a medical report incredible only if the Board rejects the statements of the veteran); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2006) (the Board may reject a medical opinion that is based on facts provided by the veteran that have been found to be inaccurate because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion).  The VA examiner's opinion is based on a review of the claims file and the relevant lay and medical evidence.  

The Board acknowledges that the Veteran's service treatment records are silent for any mention of an injury to the left ankle.  In addition, the Board cannot conclude that the records of treatment for a right ankle injury during service were erroneous and should have referenced the left ankle as contended by the Veteran.  Nevertheless, it is clear that within 2 months following discharge from service, the Veteran was diagnosed with a left ankle disability.  However, this fact alone does not necessarily prove that the left ankle disability was incurred in service.  

Given such negative evidence, and given the private and VA examination evidence and the Veteran's credible lay testimony regarding the in-service left ankle injury and continuity of symptomatology since service, the Board finds that the evidence is essentially balanced both for and against the claim.  

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Accordingly, the Board finds, after affording the Veteran the benefit of the doubt, the criteria for service connection for chronic left ankle instability with degenerative arthritis have been met.  Accordingly, the benefits sought on appeal are granted.  



ORDER

Service connection for chronic left ankle instability with degenerative arthritis is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


